DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 2 (claim 3) with SEQ ID NO: 1 in the reply filed on 8/8/2022 is acknowledged.
Claims 1-2 and 8-25 have been cancelled.
Claim 26 has been added.
Claims 4-7 have been amended to depend on claim 3.
Claims 3-7 and 26 are pending and examined for a method of identifying a mammal as having ovarian cancer comprising detecting peptide markers comprising PPIA derived peptide of SEQ ID NO: 1 on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 9/1/2020 and 6/22/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 26, line 8-9 which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without an inventive concept/significantly more.
The claims are directed to a method identifying a mammal as having ovarian cancer, said method comprising: detecting a level of one or more blood peptide-biomarkers comprising a peptide fragment derived from a peptidyl-prolyl cis-trans isomerase A (PPIA) polypeptide in a blood sample obtained from said mammal; and diagnosing said mammal with ovarian cancer when an elevated level of the one or more blood peptide-biomarkers is detected in said blood sample, where in the same mammal is human, sample is plasma, peptide comprising SEQ ID NO: 1 or 2.

Thus, the claimed invention directs to a method of correlating the levels of PPIA peptide to an ovarian cancer, which does/do not include additional elements that are sufficient to amount to inventive concept/Significantly more than the judicial exception (law of nature and natural phenomenon).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter?  
Answer to step 1: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Answer to step 2A: Yes, the claim recites natural phenomenon, the additional elements do not integrate the judicial exception into a practical application. 
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
There are no additional steps that could add more than JE.
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The steps recited in the claims taken as a whole, including the steps of detecting and diagnosing are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

The steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The steps do no more than generally instruct someone to gather data and use the correlation of the presence of biomarker to the presence of ovarian cancer.  There is no particular machine or particular transformation recited. 
The claimed steps of diagnosing encompass the abstract ideas of calculation, comparison and classification, which are also well-understood, routine or conventional. They do not implement or integrate the natural correlation, but instead are mere data gathering steps appended to the natural correlation.
In summary, the applicant’s invention is directed to a method of diagnosing ovarian cancer by determining increased levels of PPIA peptide in blood sample of a subject, which is not patentable subject matter under current guidance of USPTO Issued Dec, 2014 at http://www.uspto.gov/patents/law/exam/examguide.jsp
Applicant is also directed to the new Guidance issued Dec, 2014 and the guidance issued May, 2016 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and May, 2016 at http://www.uspto.gov/patents/law/exam/examguide.jsp
	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1.	Claim(s) 3-7 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pierce et al (WO2013019634, published Feb 2013) as evidenced by sequence alignment. 
Pierce et al teach a method of detecting a class of glycoproteins found in body fluid or tissues including blood and serum from human patients as potential biomarkers for various diseases including ovarian cancer (abstract, page 1, line 10 and page 10, para 2).  Pierce et al teach that glycoproteins detected in the cancer samples include peptides from PPIA proteins, wherein the peptides have the identical sequences as SEQ ID NO: 1 (VSFELFADF) and SEQ ID NO: 2 (FEDENFILK, figure 16, page 131) as evidenced by sequence alignment below.   Thus, the method of Pierce et al would be used for identifying human having ovarian cancer, therefor anticipate the claimed invention.
CC PN   WO2013019634-A1.
CC PD   07-FEB-2013.
CC PF   27-JUL-2012; 2012WO-US048581.
PR   29-JUL-2011; 2011US-0512976P.
PR   23-DEC-2011; 2011US-0579957P.
CC PA   (UYGA ) UNIV GEORGIA RES FOUND INC.
CC PI   Pierce JM,  Abbott KL;
DR   WPI; 2013-B87585/15.
CC PT   Isolating glycosylphosphatidylinositol anchored proteins (GPI-APs) from cancer cells using labeled alpha-toxin from Clostridium septicum by 
CC PT   providing a sample of cancer cells, lysing, and exposing a mixture of 
CC PT   proteins to phospholipase.
The invention further provides: (1) a method for the purifying the GPI APs associated with cancer by using the labeled C. septicum ATs; (2) an antibody raised to the C. septicum AT protein or its variant or mutant, and/or raised to the alpha toxin bound GPI-AP; (3) a method for identifying at least one 
CC   biomarker (GPI-AP) of a cancer cell; (4) a method for determining whether a patient suspected of having cancer has cancer; (5) a method for 
CC   monitoring therapy in a patient undergoing cancer therapy; (6) a GPI 
CC   anchored glycoprotein cancer biomarker which is identified by the method 
CC   of (3); (7) an AT bound GPI-AP complex; (8) a method for identifying a 
CC   cancer tissue from a non-cancerous tissue; and (9) a method for 
CC   identifying whether a compound of unknown cancer activity is a potential 
CC   anticancer agent. The cancer includes breast cancer, vaginal cancer, 
CC   endometrial cancer, uterine cancer, cervical cancer, pancreatic cancer 
CC   and prostate cancer. 
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 44;  DB 20;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative  0;  Mismatches    0;  Indels  0;  Gaps  0;


QY=SEQ ID NO: 1

Qy          1 VSFELFADK 9
              |||||||||
Db          1 VSFELFADK 9


QY=SEQ ID NO: 2

  Query Match             100.0%;  Score 47;  DB 20;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels  0;  Gaps    0;

Qy          1 FEDENFILK 9
              |||||||||
Db          1 FEDENFILK 9


For 103 rejection:
	One skilled in the art would be motivated with reasonable expectation of success to use the teaching of Pierce et al to identify a mammal including human having ovarian cancer based on the levels of PPIA peptide detected in blood sample to arrive at current invention without unexpected result.

2.	Claim(s) 3-7 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beyer et al (WO2006010047, published Jan 2006) as evidenced by sequence alignment. 
Beyer et al disclose a method of identifying ovarian cancer comprising detecting overexpression of one or more biomarkers in body sample, wherein the biomarkers include peptidyl-prolyl cis-trans isomerase A (PPIA) peptide SEQ ID NO: 43 that comprises the identical peptide sequence of the instant SEQ ID NO: 1 and 2 (aa positions: 20-28  and 83-91 respectively as evidenced by sequence alignment below (abstract, page 8, line 18-19; page; table 3, page 36, SEQ ID NO: 43 and claims 1-2+).  Beyer et al disclose that the body samples including blood, plasma and serum etc. (page 13, line 25+). 
DT   23-MAR-2006  (first entry)
DE   Human peptidyl-prolyl cis-trans isomerase A (PPIA)
KW   diagnosis; screening; peptidyl-prolyl cis-trans isomerase A; ovary tumor;
KW   endocrine disease; genitourinary disease; gynecology and obstetrics;
KW   neoplasm; expression; genetic marker; apoptosis; cytostatic; BOND_PC;
KW   peptidylprolyl isomerase A isoform 1;
KW   peptidyl-prolyl cis-trans isomerase A; T cell cyclophilin; rotamase;
KW   cyclosporin A-binding protein;
KW   peptidylprolyl isomerase A isoform 1 [Homo sapiens]; PPIA; CYPA; CYPH;
KW   MGC12404; MGC23397; MGC117158; LOC388817; peptidylprolyl isomerase A;
KW   rotamase A; PPIase A; peptidylprolyl isomerase A [Homo sapiens];
KW   cyclophilin A; cyclophilin A [Macaca mulatta]; LOC574102;
KW   similar to peptidylprolyl isomerase A isoform 1;
KW   PREDICTED: similar to peptidylprolyl isomerase A isoform 1 [Homo sapiens;
CC PN   WO2006010047-A2.
CC PD   26-JAN-2006.
CC PA   (TRIP-) TRIPATH IMAGING INC.
CC PI   Beyer WF,  Venetta TM,  Groelke JW,  Blaesius RH;
CC PT   Accurate diagnosis of ovarian cancer comprises detecting in body sample biomarkers such as acute phase reactants that are selectively 
CC PT   overexpressed in ovarian cancer.
CC PS   Example 1; SEQ ID NO 43; 127pp; English.
CC   The invention relates to a method of diagnosing ovarian cancer. The 
CC   method comprises detecting overexpression of one (preferably at least 
CC   two) biomarker(s) in a body sample such as acute phase reactants and 
CC   regulators of apoptosis. Also described is a kit comprising one 
CC   (preferably at least 2) antibodies that bind specifically to the 
CC   biomarker protein overexpressed in ovarian cancer. The biomarkers are 
CC   acute phase reactants, lipoproteins, proteins involved in the regulation 
CC   of the complement system, regulators of apoptosis, proteins that bind 
CC   hemoglobin, heme or iron, cytostructural proteins, enzymes that detoxify 
CC   metabolic byproducts, growth factors and hormone transporters (preferably
CC   alpha-1-antitrypsin, alpha-1-microglobulin/bikunin precursor (AMBP), 
CC   apolipoprotein L1,  calgranulin B, carbonic anhydrase I, clusterin, 
CC   cofilin (non-muscle isoform), complement C3,  complement factor H-related
CC   protein, ficolin 2,  ficolin 3,  gelsolin, haptoglobin, haptoglobin-
CC   related protein, hemopexin, inter-alpha-trypsin inhibitor, peptidyl-
CC   prolyl cis-trans isomerase A, plasma glutathione peroxidase, platelet 
CC   basic protein, serotransferrin, serum amyloid A protein, serum amyloid A-4 protein, tetranectin, transthyretin, vitronectin or zinc-alpha-2-
CC   glycoprotein). The method of the invention is useful for the early 
CC   diagnosis of ovarian cancer. The method permits superior and accurate 
CC   detection of early-stage ovarian cancer as the biomarkers are selectively
CC   overexpressed in early-stage ovarian cancer, as compared to known 
CC   diagnostic methods. The method is more sensitive, and provides more 
CC   specific screening and diagnosis based on expression of gene or protein 
CC   ovarian cancer markers. Thus, earlier detection of ovarian cancer improves the survival rate and quality of patient life. Use of the method in 
CC   combination with conventional method such as transvagianl sonographic 
CC   screening, reduces high false-negative rate of screening and facilitates 
CC   mass automated screening. This sequence represents a human protein 
CC   upregulated in ovarian cancer.  
CC   Revised record issued on 15-JUN-2007: Enhanced with precomputed 
CC   information from BOND.
SQ   Sequence 165 AA;

QY=SEQ ID NO: 1
  Query Match             100.0%;  Score 44;  DB 8;  Length 165;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels  0;  Gaps  0;

Qy          1 VSFELFADK 9
              |||||||||
Db         20 VSFELFADK 28

QY=SEQ ID NO: 2
  Query Match             100.0%;  Score 47;  DB 8;  Length 165;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches  0;  Indels  0;  Gaps  0;

Qy          1 FEDENFILK 9
              |||||||||
Db         83 FEDENFILK 91

For 103 rejection:
	One skilled in the art would be motivated with reasonable expectation of success to use the teaching of Beyer et al to identify a mammal including a human having ovarian cancer based on the levels of PPIA peptide(s) detected in blood sample to arrive at current invention without unexpected result.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642